BLACKROCK ALLOCATION TARGET SHARES BATS: Series A Portfolio (the Fund) Supplement dated February 10, 2016 to the Summary Prospectus dated July 29, 2015 Effective immediately, the following change is made to the Funds Summary Prospectus: The section in the Summary Prospectus entitled Portfolio Manager is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Samir Lakhani Managing Director of BlackRock, Inc. Ibrahim Incoglu Managing Director of BlackRock, Inc. Shareholders should retain this Supplement for future reference. SPRO-BATSA-0216SUP
